              Case 3:18-cr-00009-WHA Document 166 Filed 07/07/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division

 4
     JULIE C. REAGIN (CABN 167934)
 5   Assistant United States Attorney
            450 Golden Gate Avenue, Box 36055
 6          San Francisco, California 94102-3495
            Telephone: (415) 436-7181
 7          Fax: (415) 436-6570
 8          Email: Julie.Reagin@usdoj.gov

 9 Attorneys for Plaintiff

10                                 UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12                                      SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                       CASE NOS. CR 18-009-01 WHA
14                                                             CR 19-127-01 WHA
             Plaintiff,
15
        v.
16                                                   WRIT OF CONTNUING GARNISHMENT

17   AMIR BAKHTIARI A/K/A AMIR
     GALEHBAKHTIARI,
18
             Defendant.
19

20   FARMERS & MERCHANTS BANK,
21           Garnishee.
22

23

24
             TO: Farmers and Merchants Bank of Long Beach
25           Attn: Operations Legal Department
             302 Pine Avenue
26           Long Beach CA 90802
27

28
     Writ of Continuing Garnishment
     Case Nos: CR 18-009-01 WHA & CR 19-127-01 WHA
                                                     1
             Case 3:18-cr-00009-WHA Document 166 Filed 07/07/20 Page 2 of 4




 1
            YOU ARE HEREBY COMMANDED TO GARNISH FOR THE BENEFIT OF THE
 2
     UNITED STATES OF AMERICA PROPERTY IN YOUR POSSESSION IN WHICH THE
 3
     DEFENDANT-JUDGMENT DEBTOR HAS A SUBSTANTIAL NONEXEMPT INTEREST.
 4
            The name, last known address, and last four digits of the social security number of the person
 5
     who is the defendant-judgment debtor (“defendant”) in this action and whose property is subject to this
 6
     Writ are as follows:
 7
                    Amir Bakhtiari a/k/a Amir Galehbakhtiari
 8                  Northlake Correctional Facility
                    1805 West 32nd St., Baldwin, MI 49304
 9                  Social Security Number (last four digits): XXX-XX-6742
10
            This Writ has been issued pursuant to a stipulation between the United States of America and
11
     Amir Bakhtiari a/k/a Amir Galehbakhtiari, to enforce the collection of a criminal judgment entered in
12
     favor of the United States against the defendant for a debt in the original amount of $8,062,750.00. As
13

14 of June 30, 2020, the total balance due on the judgment debt, including accrued interest, was

15 $7,558,295.26.

16          The following are the steps that you must take to comply with this Writ. If you have any
17 questions, you should consult with your attorney.

18          1.      Pursuant to 28 U.S.C. § 3205(c)(2)(F), if you have in your custody, control, or possession
19 any property of the defendant in which the defendant has a substantial nonexempt interest, or if you

20 obtain custody, control, or possession of such property while this Writ is in effect, you must

21 immediately withhold such property from the defendant and retain it in your possession until you

22 receive instructions from the Court which will tell you what to do with the property. Such property

23 would include, but not be limited to, accounts in the names of Amir Bakhtiari and Joscelyne Alkus

24 ending in XXXX1969 and XXXX4135.

25          2.      Pursuant to 28 U.S.C. § 3205(c)(2)(E), you are required to answer this Writ within 10
26 days after service of this Writ upon you. You must answer the Writ even if you do not have in your

27 custody, control, or possession, any property of the defendant. Pursuant to 28 U.S.C. § 3205(c)(4), your

28
     Writ of Continuing Garnishment
     Case Nos: CR 18-009-01 WHA & CR 19-127-01 WHA
                                                         2
              Case 3:18-cr-00009-WHA Document 166 Filed 07/07/20 Page 3 of 4




 1 answer must state, under oath, the following information:

 2                 a.      Whether or not you have in your custody, control, or possession, any property

 3                         owned by the defendant in which the defendant has a substantial nonexempt

 4                         interest, including nonexempt disposable earnings;

 5                 b.      a description of such property and the value of such property;

 6                 c.      a description of any previous garnishments to which such property is subject and

 7                         the extent to which any remaining property is not exempt; and

 8                 d.      the amount of the debt you anticipate owing to the defendant in the future and

 9                         whether the period for payment will be weekly or another specified period.

10          For your convenience, a form which addresses the above-requested information is attached and

11 may be used to answer the Writ.

12          3.     After you complete the answer under oath, pursuant to 28 U.S.C. § 3205(c)(2)(E) and

13 (c)(4), within ten (10) days after service of this Writ upon you, you must mail or deliver the original

14 answer bearing the original signature of the person preparing the answer to the Court at the following

15 address:

16                          Office of the Clerk
                            United States District Court
17                          450 Golden Gate Ave., Box 36060
                            San Francisco, CA 94102
18
19          At the same time you mail or deliver the original answer to the Court, you must also mail or

20 deliver a copy of the original answer to both counsel for the defendant and attorney for the United States

21 at the following respective addresses:

22                           Martha Boersch, Esq.
                             Boersch & Illovsky LLP
23                           1611 Telegraph Ave., Ste. 806
                             Oakland, CA 94612
24
                             Julie C. Reagin, Assistant U.S. Attorney
25
                             United States Attorney’s Office
26                           450 Golden Gate Avenue, 9th Floor
                             P.O. Box 36055
27                           San Francisco, CA 94102
28
     Writ of Continuing Garnishment
     Case Nos: CR 18-009-01 WHA & CR 19-127-01 WHA
                                                        3
             Case 3:18-cr-00009-WHA Document 166 Filed 07/07/20 Page 4 of 4




 1          Please note that the attached form answer contains a certificate of service which needs to be

 2 completed by the person mailing the copies of the answer to the defendant and the attorney for the

 3 United States, and which needs to be filed with the Court along with the answer.

 4          IF YOU FAIL TO ANSWER THIS WRIT OR FAIL TO WITHHOLD PROPERTY IN

 5 ACCORDANCE WITH THIS WRIT, THE UNITED STATES MAY PETITION THE COURT

 6 FOR AN ORDER REQUIRING YOU TO APPEAR BEFORE THE COURT TO ANSWER THE

 7 WRIT AND TO WITHHOLD PROPERTY IN ACCORDANCE WITH THE WRIT BEFORE

 8 THE APPEARANCE DATE. IF YOU FAIL TO APPEAR OR DO APPEAR AND FAIL TO

 9 SHOW GOOD CAUSE WHY YOU FAILED TO COMPLY WITH THIS WRIT, THE COURT

10 WILL ENTER A JUDGMENT AGAINST YOU FOR THE VALUE OF THE DEFENDANT’S

11 NONEXEMPT INTEREST IN SUCH PROPERTY (INCLUDING NONEXEMPT DISPOSABLE

12 EARNINGS). THE COURT MAY ALSO AWARD A REASONABLE ATTORNEY’S FEE TO

13 THE UNITED STATES AND AGAINST YOU IF THE WRIT IS NOT ANSWERED WITHIN

14 THE TIME SPECIFIED HEREIN AND IF THE UNITED STATES FILES A PETITION

15 REQUIRING YOU TO APPEAR.

16                                                       SUSAN Y. SOONG,
                                                         Clerk of the Court
17                                                       United States District Court for the
                                                         Northern District of California
18
19
           July 7, 2020
20 Dated: _______________________                By:                    W. Noble
                                                         __________________________
                                                         Deputy Clerk
21

22

23

24

25

26

27

28
     Writ of Continuing Garnishment
     Case Nos: CR 18-009-01 WHA & CR 19-127-01 WHA
                                                        4
